Case 7:21-cv-00334-MFU-JCH Document 25 Filed 08/17/21 Page 1 of 1 Pageid#: 112


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  MICHAEL DUCHELLE GREEN,                           Civil Action No. 7:21-cv-00334
      Plaintiff,
                                                    MEMORANDUM OPINION
  v.
                                                    By: Michael F. Urbanski
  DOCTOR LUE, et al,                                Chief United States District Judge
      Defendant(s),



         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered May 26, 2021, the court directed plaintiff to submit within 20 days from the

 date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

 statement for the six-month period immediately preceding the filing of the complaint, obtained

 from the appropriate prison official of each prison at which plaintiff is or was confined during

 that six-month period. Plaintiff submitted incorrect information during this period and several

 orders were entered giving plaintiff additional opportunities to comply. Plaintiff was advised that

 a failure to comply would result in dismissal of this action without prejudice.

         More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.
                          17th
         ENTER: This _____ day of August, 2021.
                                                                           Michael F. Urbanski
                                                                           Chief U.S. District Judge
                                                                           2021.08.17 14:58:32
                                                                           -04'00'
                                               __________________________________
                                                     Chief United States District Judge
